Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant has amended Claims 9 and 19 and argues that this amendment traverses the 112(a) rejection. This argument is persuasive and the 112(a) rejection is hereby rescinded. 
 The applicant has argued that the amended Claim 1 traverses the 103 rejection based on Pudubot in view of Ferguson because the aforementioned combination fails to disclose that the act of identifying a travel path is not based on the entirety of the three factors of: identifying a service item placed on a tray based on sensor information; identifying service requesting information corresponding to the identified service item that includes a location in the space that corresponds to that service request; map information for the space. The argument is also specifically based on the argument that Ferguson does not teach the identification of a service item based on sensor data because the identification performed by Ferguson is a confirmation that the expected service item has been placed rather than the identification of some random service item that is placed on the device. This argument is not persuasive for the following reasons:
Amended Claim limitation “based on the result of the identifying of the service items and the information identifying respective service items included in the service request information, identify at least one location to include in the travel path from among the plurality of locations”
The broadest reasonable interpretation of this limitation is that there exists information within a service request that can be used to identify the service item and then based on the result of that identification, a location is identified that will be added to the travel path. Figure 13 describes the high-level process for the fulfillment of a transaction between a buyer and seller and it, in combination with Figures 14 and 15, discloses the aforementioned claim limitation in the following ways:
Step 1302 disclose receiving “information…on a peer-to-peer transaction”
This information is expanded on in Figure 14 as information sent to the robotic vehicle and shown to include a description of the goods which amounts to the “information identifying respective service items included in the service request information”.
Step 1308 discloses receiving an indication that the seller item has been received, which is a process disclosed in Figure 14, step 1406 as confirming that the received goods are correct. Paragraph [0129] discloses that this step involves using sensor information to identify the item by weight, image, ID information, etc. in order to confirm that it is the correct service item. This is equivalent to the “identifying of the service items” because the broadest reasonable interpretation of that claim language is that an item is being identified which is exactly what is occurring in the Ferguson reference. An item cannot be confirmed as being the correct one if it hasn’t been identified. 
Figure 15 expands on the delivery to the buyer portion of the process and discloses that instructions, based on the information on the transaction stated previously, are sent to the robotic vehicle that include the buyer’s location. 
Paragraph [0125] discloses how instructions are communicated to the robotic vehicle to travel to a “second destination” which is the location where the buyer is located and is at least one location from among a plurality of locations buyers may be located as further disclosed in Paragraph [0125] 
Second Amended Claim limitation “and based on the location information identifying the identified at least one location included in the service request information, and the map information, identify a travel path”
As previously shown, Ferguson discloses service request information including the location information in the form of transaction information that contains the buyer’s location information. Additionally, in Paragraph [0125] Ferguson discloses specifically how, upon identification of a service item, the robot vehicle determines a travel route that includes the buyer’s location (described as “destination” in the paragraph).
The “map information” from the claim limitation is disclosed in Paragraph [0095] of Ferguson when the navigation module is disclosed to consist of digital maps and other equivalent map information. 
Given the previous detailed correlation between the Ferguson process and the amended claims in Claim 1 the initial argument that the applicant has made concerning Ferguson failing to disclose identifying a travel path based on the three criteria of identifying a service item based on sensor data, identifying service request information that corresponds to that service item, and using map and location information is not persuasive as it is clear that Ferguson indeed teaches these claimed features under the broadest reasonable interpretation of the claim language. 
Additionally, the applicant argues that Ferguson does not disclose nor make obvious the identifying of a travel path to sequentially deliver each of a plurality of service items. This argument is not persuasive as Ferguson, in Paragraph [0125] does disclose adding a destination to a travel route which would clearly make obvious the sequential delivery of service items. 
For the sake of clarity, the applicant has included, as a summation of arguments, that “Ferguson plainly does not disclose or make obvious identifying at least one location to include in the travel path based on an identification result and on information identifying respective service items which is included in the service request information”. In response to this statement, Ferguson does indeed disclose this feature because the system it discloses receives information that includes identifying information for the service item, such as weight (Paragraph [0129] discloses the seller’s description including weight information which earlier in the Paragraph is disclosed as being a potential characteristic that can be used to identify the item and confirm it is the correct one) as well as other identifying features, the variety of the listed characteristics would make it obvious to one of ordinary skill in the art that any form of sensor-conducive identifying characteristics could stand in their place. As a result of a positive identification using sensors and identifying information, the system identifies the location of a buyer and adds that location to a travel route. It is even considered in an embodiment disclosed in Paragraph [0131] that a transaction needn’t have already occurred for an item to be placed in the vehicle and instead the good can be brought into storage and recovered when a transaction for that good has occurred. This is relevant to the instant application because, in this embodiment the robot vehicle is not merely expecting to receive a specific item but is instead identifying the warehouse as the destination location if the good that has been identified does not have a corresponding transaction already. This clearly shows that the Ferguson robot vehicle behaves in a patently indistinguishable manner from the amended claim limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 20190057342) in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot, in further view of Puri (US 20180075774).
As per Claim 1, 
Ferguson discloses the following limitations:
“ a memory configured to store map information of a specific space”
Ferguson Paragraph [0095] "Each robot in the fleet further includes a navigation module 140 for navigation in the unstructured open or closed environments (e.g., digital maps, HD maps, GPS, etc.). In some embodiments, the fleet 100 relies on maps generated by the user, operator, or fleet operator, specifically created to cover the intended environment where the robot is configured to operate."
“identify a respective service item provided on each of the plurality of trays, based on sensing data received from a respective sensor of the plurality of sensors corresponding to the tray, obtain respective service request information corresponding to each of a plurality of locations in the specific space, based on the service request information, and the map information stored in the memory, a result of the identifying of the service items, identify a travel path to sequentially deliver each of the plurality of service items that are identified to the plurality of locations, and control travel of the electronic apparatus, based on the travel path wherein the service request information comprises location information identifying each of the plurality of locations and information identifying respective service items corresponding to each of the plurality of locations.”
Ferguson Paragraph [0129] "and confirms that received item is correct. In an embodiment, the robot vehicle 101 may confirm that received item is correct by using, for example, the weight, a photo, or an RF ID tag, among other things." Paragraph [0140] "The peer-to-peer fulfillment system utilizes a number of sensors to detect the content inside an autonomous robot vehicle 101. When a potential buyer takes out content from the robot vehicle 101, decides to not accept the content, and returns it to the robot vehicle 101, the peer-to-peer fulfillment system can use these sensors to verify that the returned content is the same as what the buyer removed for inspection. In various embodiments, the peer-to-peer fulfillment system may use a weight sensor and/or a camera inside the compartment to determine the properties of the content when the seller first put in and again when the potential buyer returns the content into the compartment 102, 104, and to verify that they are the same. "While the process of using the sensors located in the respective compartments to identify the service item is described here specifically at the buyer side of the arrangement it would be obvious to assume that the same identification process is used on the seller end which is the end of the process where the service item is loaded on the robot for delivery as it is already explicitly stated in Paragraph [0133] that identification of the service item is done on that side of the delivery process. Paragraph [0133] " Initially, at step 1502, the robot vehicle 101 receives instructions to deliver the item to a buyer. The instructions may include the buyer's identity, description of the item, and a location. In an embodiment, this information can be submitted to the peer-to-peer fulfillment system by way of a mobile device application or by a peer-to-peer marketplace system. In various embodiments, the instruction to deliver the item to a buyer can be issued by the peer-to-peer fulfillment system after the item is confirmed to be within the autonomous robot vehicle." The instruction to set off on the delivery is made as a direct result of identifying the service item.
“ based on the result of the identifying of the service items and the information identifying respective service items included in the service request information, identify at least one location to include in the travel path from among the plurality of locations”
Ferguson Figure 14 Step 1302 disclose receiving “information…on a peer-to-peer transaction” Step 1308 discloses receiving an indication that the seller item has been received, which is a process disclosed in Figure 14, step 1406 as confirming that the received goods are correct. Paragraph [0129] discloses that this step involves using sensor information to identify the item by weight, image, ID information, etc. in order to confirm that it is the correct service item. This is equivalent to the “identifying of the service items” because the broadest reasonable interpretation of that claim language is that an item is being identified which is exactly what is occurring in the Ferguson reference. An item cannot be confirmed as being the correct one if it hasn’t been identified. Figure 15 expands on the delivery to the buyer portion of the process and discloses that instructions, based on the information on the transaction stated previously, are sent to the robotic vehicle that include the buyer’s location. Paragraph [0125] discloses how instructions are communicated to the robotic vehicle to travel to a “second destination” which is the location where the buyer is located and is at least one location from among a plurality of locations buyers may be located as further disclosed in Paragraph [0125] 
“and based on the location information identifying the identified at least one location included in the service request information, and the map information, identify the travel path.”
Ferguson As previously shown, Ferguson discloses service request information including the location information in the form of transaction information that contains the buyer’s location information. Additionally, in Paragraph [0125] Ferguson discloses specifically how, upon identification of a service item, the robot vehicle determines a travel route that includes the buyer’s location (described as “destination” in the paragraph). The “map information” from the claim limitation is disclosed in Paragraph [0095] of Ferguson when the navigation module is disclosed to consist of digital maps and other equivalent map information.
Ferguson does not disclose the following limitation that PuduBot does disclose:
 “a plurality of trays on which a plurality of service items are provided”
PuduBot 0:22 shows a plurality of trays.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the item delivery vehicle of Ferguson with the multiple trays of PuduBot. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more efficient by allowing it to handle multiple items at once. 
Ferguson in view of PuduBot does not disclose the following limitation that Puri does disclose:
“a plurality of sensors, each sensor of the plurality of sensors being respectively disposed above a corresponding tray of the plurality of trays”
Puri Paragraph [0059] “FIG. 7 is a process flow diagram illustrating exemplary steps for estimating food volume of a food plate in 3D that has been classified and segmented. In order to estimate the volume of food items on a user's plate, at step 80, a set of three 2D images is taken at different positions above the plate with a calibrated image capturing device (e.g., a cell phone camera) using an object of known size for 3D scale determination”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Ferguson in view of PuduBot with the sensor placement of Puri. One of ordinary skill in the art would have been motivated to make this modification as the identification of the service item is essentially to the automation of the food delivery process and installing sensors above the trays would provide the most complete picture of the service item allowing for more complete analysis.
As per Claim 11, this claim is substantially similar to Claim 1 and is therefore rejected using the same references and rationale. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Coleman (US 5,839,115).
With respect to Claim 2, The combination of Ferguson in view of PuduBot in view of Puri teaches a robot that is capable of navigating to a plurality of locations based on input constraints, as shown in Claim 1 above. The combination of Ferguson in view of PuduBot in view of Puri does not disclose the following limitation; however, Coleman does disclose:
“ receive the respective service request information from another electronic apparatus, and identify the respective service items corresponding to each of the plurality of locations based on the service request information”
 Coleman Column 3 Line 51 “user is a table at a restaurant” and user submits a request for service items through an electronic device in Fig.3 item 56
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Puri with the service request functionality of Coleman. One of ordinary skill in the art would be motivated to make this modification as allowing service requests to be sent directly from a decentralized location reduces the risk of a wrong order being made due to human error.
With respect to Claim 12, this claim is substantially similar to Claim 2 and is therefore rejected utilizing the same citations and logic as presented in the rejection of Claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774).
With respect to Claim 3, Ferguson discloses the following limitation:
“wherein the service request information further comprises respective service request time information for each of the respective service items, and wherein the processor is further configured to identify the travel path based on the service request time information and the location information.”
Ferguson Paragraph [0121] "In another embodiment, the peer-to-peer fulfillment system may allow buyers or sellers to request pickups and/or drop-offs, either as soon as possible or at a scheduled time in the future." Paragraph [0125] "The navigation system of the autonomous vehicle may determine a route that achieves multiple deliveries in a minimum amount of time or gas. " As the buyer can request immediate pickup which is dependent on the time of the request and the navigation system determines a route that minimizes time, it is obvious that an order placed for immediate delivery would affect the route taken by the robot along its path to deliver multiple packages efficiently.
With respect to Claim 13, this claim is substantially similar to Claim 3 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 3.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Coleman (US 5,839,115).
With regards to Claim 4, the combination of Ferguson in view of PuduBot in view of Puri discloses all of the limitations of the independent claim but does not disclose the following limitation that Coleman does disclose:
“wherein the processor is further configured to identify the travel path based on an elapsed time determined from the service request time information se-such that a service item having a service request an elapsed time exceeding a threshold time is delivered before other service items.”
Coleman column 1 lines 60-63 “each of the desired items has an inherent minimum time associated therewith”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Puri  by adding the time threshold feature taught by Coleman. One of ordinary skill in the art would be motivated to make this modification as it minimizes the impact of potentially negative customer experiences by associating these thresholds with service item type and therefore aligning delivery times more closely with reasonable customer expectations. For example, a customer would rightly feel aggrieved if their simple order of an ice cream cone was delivered at the same time as another customer’s complicated meal order when they were both ordered at the same time. This time threshold system prioritizes delivery time using factors beyond simple chronological order.
With respect to Claim 14, this claim is substantially similar to Claim 4 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 4.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Burgh (US 20090048890).
With regards to Claim 5, Ferguson in view of PuduBot in view of Puri discloses the all of the limitations of the independent but does not disclose the following limitation that Burgh does disclose:
“based on receiving, from another electronic apparatus, service request information corresponding to an additional location that is different from the plurality of locations in the specific space, identify a preparation time to prepare a service item corresponding to the service request information, compare the preparation time and a travel time for completing travel on the travel path, and based on the preparation time being less than the travel time, control travel of the electronic apparatus to thereby delay travel along the travel path until after the service item is placed on one of the plurality of trays.”
Burgh Paragraph [0040] “For example, using a local rules database (FIG. 5) describing preparation times for oven-processed food items particular to that QSR, the subject invention identifies that the large deep-dish pizza in paired order number two is responsible for an additional three minutes of side-line time for the paired order delivery. This item is prioritized on the makeline through communication with the POS such that it is caused to arrive ahead of other FIFO orders in the oven.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Puri by calculating the preparation time of newly ordered items and comparing it to the delivery time of already ordered items and deciding to potentially delay dispatch of the delivery vehicle based on that decision. One of ordinary skill in the art would be motivated to make this modification in order to concentrate the numbers of items being delivered on every trip taken by the delivery apparatus. It is likely that this will result in a generally higher throughput of service items being delivered in the long term.
With regards to Claim 15, this claim is substantially similar to Claim 5 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 5.
With regards to Claim 6, Ferguson in view of PuduBot in view of Puri discloses the all of the limitations of the independent but does not disclose the following limitation that Burgh does disclose:
“wherein the processor is further configured to, based on identifying that the service item corresponding to the service request information is placed on one of the plurality of trays, identify an updated travel path to sequentially deliver the respective service items corresponding to the plurality of locations and the first additional location, and control travel of the electronic apparatus, based on the updated travel path.”
Burgh Paragraph [0042] “the driver may optionally carry a GPS-enabled cellular or wireless device to receive turn-by-turn directions to each delivery address”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Puri with the sequential delivery of Burgh. One of ordinary skill in the art would be motivated to make this modification as it ensures that items are delivered accurately.
With regards to Claim 16, this claim is substantially similar to Claim 6 and is therefore rejected utilizing the same citations and logic as the rejection of Claim 6.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774) in view of Jarvis (US 20200209865).
With regards to Claim 7, Ferguson in view of PuduBot in view of Puri discloses all of the limitations of the independent claim but does not disclose the following claim that Jarvis does disclose:
“wherein a high priority tray, of the plurality of trays, is pre-designated prior to service items being placed thereon to indicate a higher priority than other trays of the plurality of trays, and the processor is further configured to identify the travel path se-such that a service item placed on the high priority tray is delivered to a corresponding location among the plurality of locations in the specific space before other service items are delivered to corresponding locations.”
Jarvis Paragraph [0105] "in some instances, the delivery coordination engine 804 may also determine a sequence of items within each delivery, for example, to define the sequence of items retrieved at each delivery location by the AGV 102, when the deliveries have multiple items. For example, items for a particular delivery may be ordered based on various factors, such as proximity to a delivery door of the delivery vehicle 104, depth within a shelf 406 of the delivery vehicle 104 (e.g., items at a front of a shelf 406 may be retrieved and staged, such as described in reference to 508-512, before items further back in the shelf 406), etc."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Ferguson in view of PuduBot in view of Puri with the priority delivery spot of Jarvis. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of delivery by providing a method of assigning priority that isn’t attached to the items themselves.
With regards to Claim 17, this claim is substantially similar to Claim 7 and is therefore rejected under the same citations and logic as Claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Westbrooks (US 6,315,035)
With regards to Claim 8, the combination of Ferguson in view of PuduBot in view of Puri discloses all of the claim limitations of the independent claim but does not disclose the following limitation that Westbrooks does disclose:
“wherein the plurality of trays includes a first tray that is disposed above a second tray, the plurality of sensors includes a first sensor disposed above the first tray and configured to sense a first service item provided on the first tray, and a second sensor disposed above the second tray and configured to sense a second service item provided on the second tray, and the second sensor is disposed underneath the first tray.”
Westbrooks Fig. 2 Items 92 and 96, described in column 7 line 55
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Kang in further view of Westbrooks by ensuring that at least two trays and their corresponding sensors are disposed vertically. One of ordinary skill in the art would be motivated to make this modification as this vertical orientation takes up less floorspace in the designated service areas than other possible configurations.
With regards to Claim 18, this claim is substantially similar to Claim 8 and is therefore rejected using the same citations and logic as Claim 8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774), in view of Nguyen (US 20170369256).
With regards to Claim 9, the combination of Ferguson in view of PuduBot in view of Puri discloses all of the limitations of the independent claim but does not disclose the following limitation that Nguyen does disclose:
based on identifying that a service item, among the plurality of service items, corresponds to a predetermined item, identify the travel path such that the corresponding to the predetermined item is preferentially is-delivered to a corresponding location in the specific space
Nguyen Paragraph [0031] " For example, where the item within the carrier 200 is identified as a perishable item such as a blood sample that requires particular handling to be completed within a particular time frame, the carrier 200 may be mapped to a transport characteristic identifying the item as a transport priority having a preferred route. Based on the identified transport characteristics, the system controller 220 may determine optimal routing and scheduling of the payload's transports, and order its delivery transactions accordingly relative to other delivery transactions to also be carried out by the system. "
Examiner’s Note: In this paragraph it is disclosed that, should a predetermined item be identified for delivery, a preferential route will be taken and the item will be delivered before others. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of Ferguson in view of PuduBot in view of Puri with the priority delivery of predetermined items disclosed by Nguyen. One of ordinary skill in the art would have been motivated to make this modification in order to make the system more effective by allowing it to handle time-sensitive items.
With regards to Claim 19, this claim is substantially similar to Claim 9 and is therefore rejected using the same citations and logic as Claim 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of the YouTube video entitled PuduBot普渡送餐机器人 欢乐送, hereinafter PuduBot,in view of Puri (US 20180075774) and further in view of the YouTube video entitled "Apex AnyWhere Flow-Through Lockers Provide Two-Sided Workflow for Self-Serve Carryout Order Pick-up", hereinafter “Apex”
With regards to Claim 10, the combination of Ferguson in view of PuduBot in view of Puri discloses all of the limitations of the independent claim but does not disclose the following limitation that Apex does disclose:
“a plurality of light emitting devices provided on each of the plurality of trays, wherein the processor is further configured to, based on the electronic apparatus arriving at a location, of the plurality of locations, in the specific space, cause the plurality of light emitting devices corresponding to a tray on which a service item corresponding to the location is placed to emit light.”
Apex 2:09-2:19 of the video.
It would have been obvious to one of ordinary skill in the arts before the effective filing date to modify the combination of Ferguson in view of PuduBot in view of Puri with Apex by adding the signal lights to the trays. One of ordinary skill in the art would be motivated to make this modification as it alleviates potential confusion on the part of the customer as to which service item amongst the plurality of service items is theirs. 
With regards to Claim 20¸ this claim is substantially similar to Claim 10 and is therefore rejected with the same citations and logic as was Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./            Examiner, Art Unit 3667     


/VIVEK D KOPPIKAR/            Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                                                                                              

November 3, 2022